DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5-6, 9-10 and 13 have been amended and claims 16-20 have been withdrawn and claims 21-24 have been added. Claims 1-15 and 21-24 are currently pending.

Response to Arguments
Applicant’s arguments, filed on 03/16/2022, with respect to the rejection(s) of claims 1 and 9 under 35 USC 103 indicate that Wang ‘838 in view of KWONG ‘808 does not teach “receive a public key, and on the basis of the public key, identify a set of addresses in the array of physical unclonable functions”. This has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of IVANOV ‘606.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KARA-IVANOV et al., US-20170279606-A1 (hereinafter “IVANOV ‘606”).
Per claim 9 (independent):
IVANOV ‘606 discloses: A device, comprising: an array of addressable physically unclonable functions; and a processor configured to: 
receive a public key, and on the basis of the public key, identify a set of addresses in the array of physical unclonable functions; generate a data stream by measuring responses at the identified set of addresses in the array of physically unclonable functions (FIG. 2, [0067], a first hash generator 210, an F-PUF device 220 (the array of physical unclonable functions) … a key generator 240; [0068], The F-PUF device 220 … the NAND flash array storage device 300 (including the array of physical unclonable functions) by applying, for example, a gradually increasing program voltage to a word line (a set of addresses) of the reserved section 315 … to properly program the target memory cell; [0080], a single pulse to a number/ location of the cells in the WL 315 (the set of addresses) in the storage device 300 may be referred to as a "challenge”, and the state of a given cell (by measuring responses) … referred to as a “response”; FIG. 4, [0085], encrypting data using a cryptographic key based physical unclonable function F-PUF; [0087], In operation S410, the processor 410 may generate the first hash (Hash1) 345 (a public key); [0088], In operation S420, the processor 200 may generate a physical unclonable function (F-PUF) response key (a data stream) … choosing which cells of the reserved WL 315 to read based on the first hash Hash1 345 (identify a set of addresses in the array of physical unclonable functions).);
generate a private key with the generated data stream; encrypt a message using the private key to create an encrypted data stream, and transmit, via a communication network, the encrypted data stream (FIG. 2, [0095], In operation S440, the processor 200 may generate the encrypted content 375 (an encrypted message) by performing a block cipher on the unencrypted content 330 using the encryption key (a private key).; Note that the encryption key is generated by the key generator 240 to which the F-PUF response key (the generated data stream) is inputted in FIG. 2; FIG. 11, [0165], user equipment containing a secure storage device; [0169], The receiver 1140 and transmitter 1150 … for transmitting and receiving wireless signals … via one or more wireless connections to other network elements.).

Per claim 10 (dependent on 9):
IVANOV ‘606 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
IVANOV ‘606 discloses: The device of claim 9, wherein the public key includes instructions sufficient to identify a first physical unclonable function at a first location in the array and a sequence of additional physical unclonable functions defined with respect to the first location (FIG. 4, [0087], In operation S410, the processor 410 may generate the first hash (Hash1) 345 (the public key); [0088], In operation S420, the processor 200 may generate a physical unclonable function (F-PUF) response key … choosing which cells of the reserved WL 315 to read based on the first hash Hash1 345.).

Per claim 12 (dependent on 9):
IVANOV ‘606 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
IVANOV ‘606 discloses: The device of claim 9, wherein the device includes at least one of a smart card, a secure microcontroller, a communications base station, a vehicle, and a satellite (FIG. 1, [0057], the processor 200 may be … a microcomputer … a microprocessor (a secure microcontroller) or any other device capable of responding to and executing instructions in a defined manner; FIG. 2, an encrypting device 200A (the device) and a decrypting device 200B.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over IVANOV ‘606 in view of LU, US-20180152306-A1 (hereinafter “LU ‘306”).
Per claim 1 (independent):
IVANOV ‘606 discloses: A system, comprising: a user device, including an array of addressable physically unclonable functions, and a first processor configured to (FIG. 2, [0066], an encrypting device 200A (a user device) and a decrypting device 200B.):
receive a public key, and on the basis of the public key, identify a set of addresses in the array of physical unclonable functions, generate a data stream by measuring responses at the identified set of addresses in the array of physically unclonable functions (FIG. 2, [0067], a first hash generator 210, an F-PUF device 220 (the array of physical unclonable functions) … a key generator 240; [0068], The F-PUF device 220 … the NAND flash array storage device 300 (including the array of physical unclonable functions) by applying, for example, a gradually increasing program voltage to a word line (a set of addresses) of the reserved section 315 … to properly program the target memory cell; [0080], a single pulse to a number/ location of the cells in the WL 315 (the set of addresses) in the storage device 300 may be referred to as a "challenge”, and the state of a given cell (by measuring responses) … referred to as a “response”; FIG. 4, [0085], encrypting data using a cryptographic key based physical unclonable function F-PUF; [0087], In operation S410, the processor 410 may generate the first hash (Hash1) 345 (a public key); [0088], In operation S420, the processor 200 may generate a physical unclonable function (F-PUF) response key (a data stream) … choosing which cells of the reserved WL 315 to read based on the first hash Hash1 345 (identify a set of addresses in the array of physical unclonable functions).);
generate a private key with the generated data stream; encrypt a message using the private key to create an encrypted data stream, and transmit the encrypted data stream (FIG. 2, [0095], In operation S440, the processor 200 may generate the encrypted content 375 (an encrypted message) by performing a block cipher on the unencrypted content 330 using the encryption key (a private key).; Note that the encryption key is generated by the key generator 240 to which the F-PUF response key (the generated data stream) is inputted in FIG. 2.);
a server computer (FIG. 2, [0066], an encrypting device 200A and a decrypting device 200B (a server computer).), including:
a memory storing the array of addressable PUFs including data values reflecting previously measured responses from the array of physically unclonable functions, each data value being associated with an address of a physical unclonable function in the array of physically unclonable functions (FIG. 2, [0068], The F-PUF device 220 … the NAND flash array storage device 300 (including the array of addressable PUFs); FIG. 7, [0130], in operation S710, the processor 200, may re-perform operations S421 to S425 to reproduce an estimate of the F-PUF response key … For example, in an attempt to generate the same F-PUF as was utilized to generate the F-PUF response key, using the first hash1 345, the processor 200 may partially program the same interested cells with the same ISPP-like pulse during the decryption phase as were programmed during the encryption phase.);
a second processor configured to:
receive the encrypted data stream from the user device (FIG. 2, Encrypted Content 375), retrieve a set of data values from the array of addressable PUFs, the data values corresponding to previously stored responses from the set of addresses in the array of physically unclonable functions identified by the first processor on the basis of the public key (FIG. 7, [0129], In operation S710, the processor 200 may reproduce an estimate of the F-PUF response key (retrieves a set of data values) associated with the interested cells of the WL 315 that are selected based on the first hash1 345 (identifying the set of addresses indicated by the first processor); [0132], In operation S720, the processor 200 may correct the digital values generated in operation S710 with the aid of the helper data 360 and produce a refined estimate of the F-PUF (the array of addressable PUFs) response key; Note that Digest of Hash1 345 (the public key) enables the decrypting device 200B to identify the same PUF stimulated in the encrypting device 200A.), 
generate the same private key as the user device with the retrieved data values, and decode the encrypted data stream using the generated private key (FIG. 7, [0140], In operation S730, the processor 200 may regenerate the encryption key (the same private key) based on at least the refined reproduction of the F-PUF response key; [0142], In operation S740, the processor 200 my decrypt the encrypted content 375 to reproduce the unencrypted content 330 by performing a block cipher on the encrypted content 375 using the encryption key.).
IVANOV ‘606 does not disclose but LU ‘306 discloses: a memory storing a look-up table including data values reflecting previously measured responses from the array of physically unclonable functions (FIG. 1, [0016], Memory array 102 includes memory cells 106.1.1 through 106.m.n that are arranged in an array of m columns of m bits and n rows of n words; [0017], It can be beneficial for PUF circuitry 104 to store the physical uniqueness of memory cells 106.1.1 through 106.m.n (the array of physically unclonable functions) … PUF circuitry 104 stores the one or more bits of information as one or more listings, one or more tables, one or more files, one or more databases, and/or any other storage type; FIG. 2, [0022], server device 202 can store these responses in virtual PUF circuitry storage device 206 as one or more listings, one or more tables, one or more files, one or more databases; [0023], virtual PUF circuitry storage device 206 responds to the challenge with a response that corresponds to the unique response, or a portion thereof, of the first client device stored in virtual PUF circuitry 210.1 through 210.n which corresponds to the first client device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified with the virtual PUF circuitry storing the challenges and responses of PUFs as a form of tables or files as taught by LU ‘306 because it would improve the security of communications between the server and the client by applying encryption algorithms depending on the virtual PUF circuitry [0023]. Additionally, LU ‘306 is analogous to the claimed invention because it teaches the virtual PUF circuitry responding to the challenge with a response that corresponds to the unique response (See [0023]).

Per claim 2 (dependent on claim 1):
IVANOV ‘606 in view of LU ‘306 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Per claim 3 (dependent on claim 1):
IVANOV ‘606 in view of LU ‘306 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
IVANOV ‘606 does not disclose but LU ‘306 discloses: The system of claim 1, wherein the array of physically unclonable functions include at least one of static random access memory, dynamic random access memory, resistive random access memory, electrically erasable programmable read-only memory, one-time programmable memory, an array of ring oscillators, gate delays oscillators, optical physically unclonable functions, and microelectromechanical system physically unclonable functions (FIG. 1, [0016], Memory array 102 includes memory cells 106.1.1 through 106.m.n… can be implemented using six transistor (6T) static random-access memory (SRAM) cells.).

Per claim 4 (dependent on claim 1):
IVANOV ‘606 in view of LU ‘306 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 12 and the claim(s) is/are rejected for the reasons detailed with respect to claim 12.

Per claim 11 (dependent on 9):
IVANOV ‘606 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 21 (dependent on claim 1):
IVANOV ‘606 in view of LU ‘306 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
IVANOV ‘606 discloses: The system of claim 1, wherein the second processor is further configured to generate the public key and transmit it to the user device (FIG. 7, [0130], in operation S710, the processor 200, may re-perform operations S421 to S425 to reproduce an estimate of the F-PUF response key … For example, in an attempt to generate the same F-PUF as was utilized to generate the F-PUF response key, using the first hash1 345 (the public key; Digest of hash1 345 in FIG. 2), the processor 200 may partially program the same interested cells with the same ISPP-like pulse during the decryption phase as were programmed during the encryption phase.).

Per claim 22 (dependent on claim 21):
IVANOV ‘606 in view of LU ‘306 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
IVANOV ‘606 discloses: The system of claim 21, wherein second processor is configured to use the generated public key to identify the addresses of the array of physically unclonable functions measured by the user device, and to retrieve previously stored responses from the array of addressable PUFs corresponding to those identified addresses (FIG. 2, [0068], The F-PUF device 220 … the NAND flash array storage device 300 (including the array of addressable PUFs); FIG. 7, [0130], in operation S710, the processor 200, may re-perform operations S421 to S425 to reproduce an estimate of the F-PUF response key … For example, in an attempt to generate the same F-PUF as was utilized to generate the F-PUF response key, using the first hash1 345 (the generated public key; Digest of hash1 345 in FIG. 2), the processor 200 may partially program the same interested cells with the same ISPP-like pulse during the decryption phase as were programmed during the encryption phase.).
IVANOV ‘606 teaches that the data values used for generating the same private key are retrieved from the array of addressable PUFs instead of “the look-up table”. LU ‘306 teaches: the look-up table including data values reflecting previously stored responses from the array of physically unclonable functions (FIG. 1, [0016], Memory array 102 includes memory cells 106.1.1 through 106.m.n that are arranged in an array of m columns of m bits and n rows of n words; [0017], It can be beneficial for PUF circuitry 104 to store the physical uniqueness of memory cells 106.1.1 through 106.m.n (the array of physically unclonable functions) … PUF circuitry 104 stores the one or more bits of information as one or more listings, one or more tables, one or more files, one or more databases, and/or any other storage type; FIG. 2, [0022], server device 202 can store these responses in virtual PUF circuitry storage device 206 as one or more listings, one or more tables, one or more files, one or more databases; [0023], virtual PUF circuitry storage device 206 responds to the challenge with a response that corresponds to the unique response, or a portion thereof, of the first client device stored in virtual PUF circuitry 210.1 through 210.n which corresponds to the first client device.).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over IVANOV ‘606 in view of LU ‘306 as applied to claims 2 and 1 above, and further in view of KWONG et al., US-20170017808-A1 (hereinafter “KWONG ‘808”).
Per claim 5 (dependent on claim 2):
IVANOV ‘606 in view of LU ‘306 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
IVANOV ‘606 in view of LU ‘306 does not disclose but KWONG ‘808 discloses: The system of claim 2, wherein the sequence of additional physically unclonable functions defined with respect to the first location are arranged along an angle in the array, wherein a first physically unclonable function in the sequence of physically unclonable functions is at the first location (FIG. 4, FIG. 16, [0056], generating a PUF for an example SRAM chip 102 … challenges C0 … Cn-1 402 … responses R0 … Rn-1 404 (the sequence of PUFs) … example keys Ki 408; [0057], specify PUF parameters for determining read access times of bit cells of the SRAM array 204; [0129], the PUF parameters for a challenge (including an angle in the array) may consist of a comparison of a bit cell at the fifth row and sixth column and a bit cell at the first row and the seventh column.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified IVANOV ‘606 in view of LU ‘306 with the generation of PUF data based on read access times of bit cells of SRAM array by including the positions of bit cells in challenges as taught by KWONG ‘808 because it would generate a strong PUF using challenge types that are more robust than conventional techniques and, thus, are much more difficult for an attacker to replicate [0025][0130]. Additionally, KWONG ‘808 is analogous to the claimed invention because it teaches a method increasing the number and quality of challenges for an SRAM PUF (See [0029]).

Per claim 7 (dependent on claim 1):
IVANOV ‘606 in view of LU ‘306 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
IVANOV ‘606 in view of LU ‘306 does not disclose but KWONG ‘808 discloses: The system of claim 1, wherein the data stream includes ternary data and the transmission encodes locations of values in the data stream having a third state in a set of ternary states (FIG. 16, [0129], aggregates the data to create PUF data (data stream). The PUF data may include the initial pattern value of all bit cells … which bit cell (locations of values) is fastest/ slowest, an order of the read access times (e.g., if more than 2 bit cells are being compared);[0130], At block 1616, the example transmitter 712 transmits the PUF data and/or the unique key to the example PUF generator 104; Note that the read access times of the bit cells have potentially many possible values (more than two states).).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over IVANOV ‘606 in view of LU ‘306 and KWONG ‘808 as applied to claim 7 above, and further in view of KOMANO et al., US-20130156183-A1 (hereinafter “KOMANO ‘183”).
Per claim 8 (dependent on 7):
IVANOV ‘606 in view of LU ‘306 and KWONG ‘808 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
IVANOV ‘606 in view of LU ‘306 does not disclose but KWONG ‘808 discloses: The system of claim 7, wherein the first processor is configured to encode into the transmission the locations of values int the data stream having the third state in the set of ternary states (FIG. 16, [0129], aggregates the data to create PUF data (data stream). The PUF data may include the initial pattern value of all bit cells … which bit cell (the locations of values) is fastest/ slowest, an order of the read access times (e.g., if more than 2 bit cells are being compared);[0130], At block 1616, the example transmitter 712 transmits the PUF data and/or the unique key to the example PUF generator 104; Note that the read access times of the bit cells have potentially many possible values (more than two states).).
KWONG ‘808 teaches the transmission of the locations of values in the data stream having the third state, not in the form of a hash. KOMANO ‘183 discloses: encoding a hash of the locations of values in the data stream ([0028], the PUF input generating unit 103 can input either the initial value I_{0, 1} or the index data I_{r, j} (locations of values) to a hash function and generate the PUF input data (data stream).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified IVANOV ‘606 in view of LU ‘306 and KWONG ‘808 with the application of a hash function to an index data used for an PUF input data as taught by KOMANO ‘183 because it would provide PUF input data in a more secure way. Additionally, KOMANO ‘183 is analogous to the claimed invention because it teaches reproducing an encryption key on the bases of the plurality of index data including locations (See [0017]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IVANOV ‘606 in view of KWONG ‘808.
Per claim 14 (dependent on 9):
IVANOV ‘606 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IVANOV ‘606 in view of KWONG ‘808 and KOMANO ‘183 .
Per claim 15 (dependent on 14):
IVANOV ‘606 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over IVANOV ‘606 in view of LU ‘306 as applied to claim 21 above, and further in view of Kirkpatrick et al., US-20130254636-A1 (hereinafter “Kirkpatrick ‘636”).
Per claim 23 (dependent on claim 21):
IVANOV ‘606 in view of LU ‘306 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
IVANOV ‘606 in view of LU ‘306 does not disclose but Kirkpatrick ‘636 discloses: The system of claim 21, wherein the generated public key comprises a random number generated by the second processor (FIG. 2A, [0104], the CC 210 still polls the PUF 22 to generate the pair of keys. It should be appreciated that a challenge with using a PUF 22 to create a public key pair is how to generate a bit string that is long enough; [0105], Once the CC 210 has polled the PUF 22 to get a sufficient number of random bits, the next challenge is to convert this bit string (a random number) into a strong key (the generated public key) using an algorithm for public key encryption.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified IVANOV ‘606 in view of LU ‘306 with the conversion of random bits from a PUF into a public encryption key as taught by Kirkpatrick ‘636 because it would generate stronger public encryption key [0105]. Additionally, Kirkpatrick ‘636 is analogous to the claimed invention because it teaches a system performing cryptographic functions, including PUF, an error-correction core, and an encryption register (See Abstract).

Allowable Subject Matter
Claim(s) 6, 13 and 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499